Citation Nr: 1137231	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-01 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder.

2.  Entitlement to an initial rating higher than 10 percent for tinea versicolor.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1969 to February 1971.  

This matter arises to the Board of Veterans' Appeals (Board) from July 2004 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A July 2004 rating decision denied service connection for post-traumatic stress disorder (PTSD), but granted service connection and a noncompensable rating for tinea versicolor (hereinafter: tinea), effective from December 30, 2002.  The Veteran appealed for service connection for PTSD and for a higher initial rating and earlier effective date for tinea.  

In December 2006, the Veteran requested service connection for a urinary condition.  This issue has not been addressed by the RO; it is referred for appropriate action.

During a January 2006 hearing, the Veteran withdrew appeals for higher ratings for a heart condition, a renal condition, and diabetes.  In a June 2008 substantive appeal, the Veteran withdrew a request for a hearing before a Veteran's law judge.

In April 2009, the Board denied an effective date earlier than December 30, 2002, for service connection for tinea.  Thus, that issue is no longer before the Board.  The Board then remanded claims for service connection for PTSD and for a higher initial tinea rating.  Those issues have been developed and will be adjudicated below.  



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran served in combat in Vietnam.

2.  A diagnosis of PTSD is not shown.  

3.  Tinea and related skin lesions have been manifested throughout the appeal period by rashes, pustules, and itching involving no more than 10 percent of exposed areas and no more than 2 percent of the entire body; corticosteroid or immunosuppressive drug use is not shown.

4.  On December 30, 2002, the RO received a claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2010).

2.  The criteria for an initial schedular rating greater than 10 percent for tinea and related skin lesions are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand action items have been accomplished.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claimant challenges the initial evaluation and/or effective date assigned following the grant of service connection for tinea.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA outpatient treatment records.  The claimant submitted Vet Center and private records.  A hearing was provided.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).

Concerning the Veteran's combat status, his DD-214 and official military personnel file do not reflect an award that conclusively establishes participation in combat in Vietnam.  According to his DD-214, he was a field wireman.  He earned the Army Commendation Medal, the National Defense Service Medal, the Vietnam Service Medal, Vietnam Campaign Medal, and two overseas bars (for service in Vietnam and Germany).  While serving in Vietnam, he participated in an unnamed campaign of unstated dates, according to a January 1970 Department of the Army message.  

While serving in Vietnam from July 1969 to July 1970, the Veteran was assigned to the 180th Aviation Company, an Army airlift helicopter company.  He has made claims concerning combat action while with that unit.  He asserted that he served as a helicopter door gunner.  According to an April 2003 Vet Center report, the Veteran reported flying into fire bases where he saw bodies stacked up about three feet high on both sides of the road as far as he could see.  He reported seeing dismembered bodies and smelling rotting and burned bodies.  He reported firing at water buffalo while performing duty as a helicopter door gunner.  

In October 2003, the Veteran reported that his PTSD stressors were that during his tour from July 1969 to July 1970, five men from his company had been killed in action when their plane went down.  He reported that three of them were his friends.  He supplied no name or more specific time period for this event.  He reported that while in Vietnam, naval cannon rounds coursing overhead made him nervous.  He reported that he performed flight-line guard duty; one night a rocket exploded nearby, which caused his nerves to be real bad for a long time.  In July 2004, he reported that he often performed perimeter guard duty and one night he almost got blown-up.  He reported that he heard Naval cannons fire 24-hours a day for at least a week.

In January 2006, the Veteran testified that he served in Vietnam as a communications specialist, but also drove a truck to/from the local area to pick up local cooks.  He testified that he performed perimeter guard duty and that everyone in his unit had to fly as a door gunner; he flew about a hundred missions.  He testified that mortars and rockets attacks occurred regularly during his one-year tour.  He testified that quite a few people were killed in these attacks, but he implied that these were enemy killed in action.

The RO's development concerning the claimed PTSD stressors revealed that the main location of the 180th Aviation Company was Phu Heip, Republic of South Vietnam.  A search for flight logs of the unit yielded no record.  No record of the five service comrades claimed killed in action was located.  

Research conducted at the Board confirms that Phu Heip airfield was often under mortar and rocket attack during the year that the Veteran served there.  The following report, taken from another unit history, is but one example of the ferocity of enemy attacks to which Phu Heip was subjected during the Veteran's 12-months of service there:

On May 3, 1970 Phu Hiep airfield was hit by mortars and sappers attacked the area around OP 14.  SP4 [redacted] and SP4 [redacted] ran into Operations and heard on the radio that the post was being attacked.  They ran over to a flight platoon, grabbed a 21/2-ton truck, loaded up some CE's and gunners and headed for OP 14.  The VC had driven the guards from OP 14 and breached the perimeter.  SP4 [redacted] and the others attacked the tower at OP 14 which was now occupied by VC and killed 5 of them in and around the tower with no casualties to themselves.  A warrant officer killed another VC with an M-60 as he was withdrawing through the perimeter wire. 

Sp4 [redacted] and others entered OP 14 and could see VC firing from a hooch in the village on the other side of the perimeter but could not obtain permission to fire on it.  SP4 [redacted], being a good marksman with the L-312 hand flares, shot one of them directly into the door of the hooch and set it on fire.  The VC ran out of the door and were engaged by the defenders around OP 14.  These and others nearby were also attacked by Devil gunships and an unknown number were killed.  Sp4 [redacted] and SP4 [redacted] were awarded a Bronze Star with V for this action. 

http://www.134thahc.com/History.htm#1969

The above report is significant because the Court has stressed that given the broad guidelines for what activity is considered combat with the enemy, an enemy mortar attack or guard duty might be considered to be "combat-related."  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (mortar fire while on convoys or guard duty, or being fired on might be construed as as combat related).  Thus, even without a decoration such as a Purple Heart, the evidence of record is sufficient to place the issue of participation in combat in relative equipoise.  Applying the benefit of the doubt doctrine, the issue is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, it is at least as likely as not that the Veteran did engage in combat with the enemy.  Thus, the claim for service connection must be afforded the benefits afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304 (f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the medical evidence of PTSD is in controversy.  Various earlier dated private reports and Vet Center reports contain diagnoses and assessments of PTSD due to combat in Vietnam, as well as other psychiatric findings, such as major depression.  The RO has granted service connection for major depression based on these reports.  

A September 2010 VA PTSD compensation examination report notes that the examining psychiatrist concluded that the reported combat stressor criterion was sufficient for a finding of combat status; however, the criteria for a diagnosis of PTSD were not met.  

Concerning the weight to be afforded the medical evidence, the above-mentioned September 2010 VA compensation examination report is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Concerning the use of the Veteran's testimony and claims as competent evidence, competent lay evidence is defined as that evidence which does not require specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, although the Veteran feels that he had PTSD, the recent VA examining psychiatrist has concluded that the criteria for a diagnosis of PTSD have not been met.  Therefore, the Veteran's claim of PTSD cannot be afforded weight.

The Board also finds that the preponderance of the evidence is against the claim of service connection for PTSD.  Because the preponderance of the evidence is against that claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for PTSD must therefore be denied.

Initial Rating for Tinea

The Veteran seeks an initial rating higher than 10 percent for tinea.  

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Tinea has been rated 10 percent disabling for the entire appeal period by analogy under Diagnostic Codes 7899-7806.  Effective August 30, 2002, VA amended the rating schedule for evaluating skin disabilities.  The claim for service connection for a skin disability was received by VA in December 2002.  Thus, only the revised version of Diagnostic Code 7806 need be considered.

Diagnostic Code 7806 specifically addresses dermatitis and eczema, although other skin disorders may be rated there as well.  Under Diagnostic Code 7806, if the dermatitis or eczema covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent under the revised criteria is warranted where the condition covers an area of more than 40 percent of the entire body or where more than 40 percent of exposed areas affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

None of the evidence reflects that at least 20 percent of the entire body or 20 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during any twelve-month period.  For example, April and November 2010 VA dermatology compensation examination reports, considered together, reflect that no more than 10 percent of the exposed areas are affected and no more than 2 percent of the entire body is affected.  The Veteran has used selenium sulfide (Selsun Blue(r)), desonide cream, Hydrocortisone with Pramoxine, and doxepin.  Earlier he had used Tinactin(r), Mycolog(r), and griseofulvin.  These pharmaceutical preparations are not corticosteroids or immunosuppressive drugs.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has not alleged or asserted that the schedular rating is inadequate.  Nor does the evidence shows exceptional or unusual circumstances.  See also Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for PTSD is denied.  

An initial rating higher than 10 percent for tinea and related skin lesions is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


